983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor C. GRAHN;  James L. Cooper, Jr.;  Richard DanielGallagher;  Courtney B.L. Edwards;  and RonaldWayne Dabe, Plaintiffs-Appellants,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS AIRLINE DIVISION,LOCAL 608, affiliated with the International Brotherhood ofTeamsters, AFL-CIO;  International Brotherhood of Teamsters,AFL-CIO;  United Parcel Service Co.;  and Independent PilotsAssociation, Defendants-Appellees.
No. 92-5286.
United States Court of Appeals, Sixth Circuit.
Jan. 5, 1993.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs-Appellants are individual pilots employed by the Defendant United Parcel Service (UPS).   Other Defendants are the International Brotherhood of Teamsters Airline Division, Local 608, its International, and the Independent Pilots Association, an unincorporated labor organization existing under the laws of Kentucky that has been representing UPS crewmembers since January 1990.


2
Plaintiffs-Appellants appeal the summary judgment granted in favor of the Defendants.   They claimed in the district court that the Defendants breached a collective bargaining agreement and their duty of fair representation by entering into a written side agreement which effectively overruled a prior arbitration decision.   Cross motions for summary judgment were filed.


3
A final order denying Plaintiffs' Motion for Summary Judgment against Defendants and granting Defendants' Motion for Summary Judgment against Plaintiffs was entered by the district court.   The Plaintiffs' claims against Defendants were then dismissed with prejudice on January 24, 1992.


4
Having carefully reviewed the record and the issues presented in the appellate briefs and the arguments of counsel, we find no error warranting reversal.   Therefore, we AFFIRM the district court's decision.